Per Curiam.

Judgment reversed as contrary to law for the reason that by the terms and conditions of the two insurance policies in force in this case the coverage is pro rata between the respective companies insuring under such policies. The limit of liability in the Shelby Mutual policy is $25,000.00. The limit of liability in the declarations of the State Automobile policy is $50,000.00. Thus, the limit of liability under Shelby Mutual’s policy represents one third (1/3) of all valid and collectible insurance against loss, and the limit of the policy issued by State Automobile represents two-third (2/3) of all valid and collectible insurance against loss.
Accordingly, final judgment is rendered on the supplemental petition in favor of plaintiff, Buckeye Union Fire Insur*181anee Co., against the new party defendant, Shelby Mutual Insurance Co., in the sum of Two Thousand One Hundred Twenty Six Dollars and Fourteen Cents ($2,126.14) with interest at six per cent (6%) per annum from October 19, 1962, and likewise, final judgment is rendered on the supplemental petition in favor of plaintiff, Buckeye Union Fire Insurance Co., against the new party defendant, State Automobile Mutual Insurance Company, in the sum of Four Thousand Two Hundred Fifty Two Dollars and Twenty Seven Cents ($4,252.27) with interest at six per cent (6%) per annum from October 19, 1962.
A journal entry will be prepared to conform with this opinion.
Silbert, Acting C. J., Artl and Corrigan, JJ., concur.